Title: To George Washington from Chevalier de St. Jean, 23 October 1781
From: St. Jean, Chevalier de
To: Washington, George


                  Mon Général
                     
                  A hampton Le 23 octobre 1781
                  Monsieur le Cte de Grasse me rappelle à lui avec la portion de Son armée qu’il m’avoit confié: il me donne ordre d’évacuer les hopitaux que j’avois dressé à hampton.  j’ai l’honneur de rémercier votre excellence de tous les Secours qu’elle a bien voulu me donner.  les commissaires Mr Rei et Mr Kin que vous avies bien voulu nomer, pour m’aider ont parfaitement rempli vos desirs.  non Seulement les malades de l’armée de Monsieur le Cte de grasse n’ont manqué de rien par la vigilance de leurs Soins, mais encor ils ont prevenus leurs moindres besoins.  votre excellence connoissoit déja Mr Rei; ce respectable americain n’a pas besoin qu’on fasse Son éloge.  Sa vie entiere, la confiance qu’à en lui le gouverneur nelson Sont les louanges les plus flateuses qu’il puisse recevoir.  je vous parlerai avec un peu plus de détail du capitaine King que vous ne connoissies point.  Sur la lettre que votre excellence m’a donné pour ce vertueux citoyen, il n’est Sorte de bontés particulieres que je n’ai reçu de lui.  il m’a pris chez lui, moi et le chirurgien major de l’armée; Sa maison a été ouverte à tous les officiers de l’armée navale que le Service amenoit à hampton.  Son Zele, Son activité, Son intelligence, Sont des qualités qu’on ne peut point rendre avec des expressions asses fortes.  Le jour, la nuit; à pied, à cheval, le capitaine King depuis que je Suis ici n’a eu d’autre Soins, d’autres occupations que de me faciliter les moyens de trouver tout ce qui pouvoit être necessaires tant pour former mes hopitaux, que pour fournir à leurs besoins.  les difficultés qui paroissoient les plus insurmontables il les a fait disparoître.  par Ses Soins et Sa vigilance, hampton est redevenue un pays plein de ressources, bien que les ennemis l’eussent ravagé entierement, et qu’il n’y ait pas un mois qu’ils l’ayent évacués.  voila l’hommage que je dois à la verité, et que mon coeur rend avec un véritable plaisir.
                  j’ai apportté tous mes Soins pour maintenir le bon ordre; et empecher les onse cents hommes que j’avois ici Sous mes ordres de Se livrer à l’esprit de rapine qui forme le carractere essentiel du matelot j’espere que le gouverneur nelson ne recevra point de plainte Sur mon compte à cet égard.
                  j’ai exactement et rigoureusement Satisfait à toutes les obligations que j’avois contracté ici pour l’établissement des hopitaux de l’armée de Mr le cte de Grasse.  viande, legumes, bois, planches loyer de maisons, main d’oeuvre particuliere, j’ai tout payé avec le Soin le plus scrupuleux.  j’ai prié Mr Rei et le capitaine Kin d’en rendre compte àu gouverneur nelson.
                  Si les rapports qu’eure l’honneur de faire à votre excellence le gouverneur nelson relativement à mon administration dans la ville de hampton Satisfont vos desirs, je vous prierois de vouloir bien écrire à Mr le cte de grasse que vous étes content de ma conduite dans ce pays et que j’ai rempli Ses vues particulieres.  ce Suffrage de votre part Sera la recompense la plus flatteuse que je puisse ambitioner.  j’ai l’honneur d’ître avec un profond respect Mon Général votre très humble et très obeissant Serviteur
                  
                     Le Chev. de Saint jean
                  
                  
                     chargé de l’établissement des hopitaux de l’armée navale à 
                  
                  
                     hampton
                  
               